21-10699-dsj      Doc 17     Filed 05/13/21 Entered 05/13/21 11:38:43                 Main Document
                                           Pg 1 of 1


  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  __________________________________________x

  In re:                                                            Chapter 7

  Kossoff PLLC,                                                     Case No. 21-10699 (DSJ)

                            Debtor.
  __________________________________________x


     REQUEST FOR ORDER FOR RELIEF AND ORDER TO FILE SCHEDULES AND
        OTHER DOCUMENTS; ALLEGED DEBTOR’S FAILURE TO ANSWER

          An involuntary petition under Chapter (7) of the Bankruptcy Code was filed on
  4/13/2021 against the alleged debtor, and an affidavit of service of the involuntary petition and
  summons has been entered on the case docket. The alleged debtor has neither consented to an
  Order for Relief nor has filed an answer or motion pursuant to FRBP 1011(b) and FR Civ. P 12
  and sufficient time has elapsed for the submission of an answer or motion.

         It is, therefore, requested that an “Order for Relief” and an “Order to File Schedules and
  Other Documents” be entered in the above case.

           ___5/10/2021___                                  ____Kenishia Braithwaite_______
               Date                                               Case Administrator



                  ORDER FOR RELIEF AND ORDER TO FILE SCHEDULES
                             AND OTHER DOCUMENTS

           On consideration of the involuntary petition against the above-named debtor, an Order
  for Relief under Chapter (7) of the Bankruptcy Code is granted. The debtor is ordered to file all
  schedules, statements, lists and other documents that are required under the Federal and Local
  Rules of Bankruptcy Procedure. This includes, among other things, the following: 1) the filing
  of a creditors’ matrix prepared in accordance with the specifications required under Local Rule
  1007-1; and 2) for Chapter 11 cases, the filing of an affidavit and proposed case conference order
  as required under Local Rule 1007-2. All filings – including the schedules, statements, lists,
  creditors’ matrix and Rule 1007-2 affidavit (Chapter 11 only) – shall be filed within fourteen
  days (14) days from the date of entry of this order, with the exception of a proposed case
  conference order (Chapter 11 only), which shall be filed within thirty (30) days from the date of
  entry of this order.


  Dated: New York, New York
         May 11, 2021
                                                      s/ David S. Jones
                                                   Honorable David S. Jones
                                                   United States Bankruptcy Judge
